Case 14-10524        Doc 175      Filed 04/18/19        Entered 04/18/19 12:21:44          Page 1 of 6



                              UNITED STATES BANKRUPTY COURT
                               MIDDLE DISTRICT OF LOUISIANA

  IN RE: TERI KIEFER                                                         CASE NO: 14-10524
         DEBTOR                                                              CHAPTER 13 CASE
                                         CHAPTER 13 PLAN

        FIRST MODIFIED CHAPTER 13 PLAN [MOTION FOR FRBP RULE 3012 VALUATION
                                     HEARING]

     Original Plan
     Amended plan – Date amended: 04/18/19
           The debtor’s future earnings are submitted to the supervision and control of the trustee,
  and the debtor shall pay to the trustee all disposable income in the amount of $200.00 monthly
  for 1-8 months and _$100.00_ monthly for _9-48_._$23.29_ monthly for month _49_; and
  _$0.00_ monthly for months _50-57_
           [If the plan provides for payment of the full value of all claims (a 100% plan) and the
  debtor proposes to submit less than all disposable income to the trustee, this provision shall read
  as follows: A portion of the debtor’s future earnings sufficient to fund the following full payment
  plan is submitted to the supervision and control of the trustee, and the debtor shall pay to the
  trustee the sum of $20.00 monthly for 1-8 months and _$10.00_ monthly for months _9-48_; and
  _$2.33_ monthly for month _49_; and _0.00_ monthly for months _50-57_.

         The language in Section 10. Other Matters of the Plan was deleted to reflect the
  intended meaning of the plan which regard to the treatment of parties under the plan as
  agreed between the affected parties.

            From the debtor’s payments to the trustee, the trustee shall distribute funds as provided
  in this plan:

       (1) Trustee Claims

                    The trustee shall be paid $562.33_ as an administrative expense entitled to
           priority under 11 U.S.C. § 507(a)(1) (ten percent (10%) of payments under the plan).

 (2)       Priority Claims
              A.     ATTORNEY FEES

                                                  Fees to be paid in         Term               Monthly
       Attorney’s Name           Total Fees              Plan               (Months)           Installment
       James M. Herpin           $3,000.00            $2,831.00               1-8                $180.00
                                                                              9-23               $90.00
                                                                               24                $41.00

              B.     PRIORITY TAX CLAIMS
          The following claims entitled to priority under 11 U.S.C. § 507 shall be paid in full* in
  deferred cash payments unless the holder of a particular claim has agreed to a different treatment
  of such claim, as indicated below:
                                                            Annual        Term (Months)         Monthly
       Name of Creditor          Value of Claim         Interest Rate                          Installment
                                                       (if applicable)*
             IRS                      $0.00                  0%




                                                   1
Case 14-10524    Doc 175       Filed 04/18/19       Entered 04/18/19 12:21:44          Page 2 of 6



           C.    DOMESTIC SUPPORT OBLIGATIONS (DSO)
                 1. Ongoing DSO Claims.
                     a.     None. If none, skip to subparagraph (3) “Secured Claims” below
                     b. The name(s), address(es) and phone number(s), including area
                         code, of the holder of any DSO as defined in 11 U.S.C. §101 (14A).
                         Names of minor children must not be disclosed. Identify only as
                         “Minor child #1,” “Minor child #2,” etc. See 11 U.S.C. §112.
   Name, DSO claim holder            Address, city & state              Zip code          Telephone
                                                                                           number



                       c.   Debtor(s) shall pay all post-petition DSO claims directly to the
                            holder(s) of the claim(s), and not through the chapter 13 trustee.

                 2. Pre-Petition Child Support Arrearages
                      a.      None. If none, skip to subparagraph (3) “Secured Claims” below.
                      b. The name, address and phone number (with area code) of the holder
                         of every DSO arrearage claim, amount of arrearage claim and
                         monthly payment. Names of minor children must not be disclosed.
                         Identify only as “Minor child #1,” “Minor child #2,” etc. See 11 U.S.C.
                         §112.
    Name, address, phone number of DSO              Arrearage Claim                Term Monthly
               claim holder                                                         Installments


                       c.   The trustee shall pay DSO arrearages from the debtor's plan
                            payments.

                 3. DSO assigned or owed to a governmental unit under 11 U.S.C.
                    §507(a)(1)(B):
                      a.     None. If none, skip to subparagraph (3) “Secured Claims” below.
                      b. The debtor shall make all post-petition payments on DSO claims
                         assigned to a governmental unit directly to the assignee of the claim,
                         and not through the trustee.
                      c. The name, address and phone number (with area code) of the holder
                         of every assigned DSO arrearage claim, amount of arrearage claim
                         and monthly payment amount or other special provisions. The debtor
                         must also describe in detail any special provisions for payments of
                         these claims in section 11 of this plan.
    Name, address, phone number of DSO              Arrearage Claim                Term Monthly
               claim holder                                                         Installments


     (3) Secured Claims

           A. Principal Residence
                          (i) Current Payments. Except as otherwise provided in this plan or
                              by court order, and pursuant to 11 U.S.C. § 1322(b)(2), after the
                              date of the petition and throughout this chapter 13 case, the
                              debtor shall timely make all usual and regular payments required
                              by the debt instruments secured by non-voidable liens on real
                              property (i.e., immovable property) that is the debtor's principal
                              residence, directly to each of the following lien creditors:




                                                2
Case 14-10524         Doc 175      Filed 04/18/19        Entered 04/18/19 12:21:44             Page 3 of 6



           Lien Holder              Security Interest       Description of Property              Monthly
                                                                                               Installment*


          *Monthly Installment subject to fluctuations in escrow and interest rate changes.

  (If the plan proposes to pay the claim in a manner different from that required by the debt
  instruments and security agreements, the proposed treatment must be described in detail and if
  not resolved by consent of all parties, shall be determined at the confirmation hearing.)

                                (ii) Cure of Arrearages. From funds available for distribution, the
                                     trustee shall pay arrearages to lien holders identified in plan
                                     section 3(A) in monthly installments as set forth in this plan until
                                     the allowed arrearage claim of each lien holder has been
                                     satisfied.

        Lien Holder             Total           Annual %          Terms (Months)        Monthly Installment
                             Amount of           Rate**
                             Arrearages*



  *[If applicable: “Total includes attorney’s fees, costs, late charges of $______ and interest rate of
  ____%” or “Total includes pre-petition principal and interest or principal only.”]

  **[If applicable: “Confirmation of this plan shall constitute the cure of any default to a lien holder
  on the principal residence under any security agreement notwithstanding that the time for
  reinstatement has expired under the terms of the security agreement.”]

               B. Surrender of Property
                  Upon confirmation of this plan, the debtor shall surrender to the
                  following holders of secured claims, in full satisfaction of their
                  claims, all of the debtor’s rights under the Bankruptcy
                  Code, applicable non-bankruptcy law or this pain to maintain an
                  interest in the property securing their claims:

                  Lien Holder                       Amount of Secured             Description of Collateral
                                                         Claim
   Consumer Portfolio Services                         $20,611.83                    2013 Nissan Rogue

          The debtor’s right under the Bankruptcy Code, applicable non-bankruptcy law or this plan
  to assert an interest in the collateral is deemed surrendered upon the entry of the order
  confirming this plan. Confirmation of this plan will operate to lift the § 362 stay, with the consent of
  the debtor, also to allow enforcement of the security interests held by the above claimants, under
  applicable non-bankruptcy law.




                                                     3
Case 14-10524      Doc 175        Filed 04/18/19        Entered 04/18/19 12:21:44            Page 4 of 6



             C. Pre-Confirmation Adequate Protection. Pursuant to the order of the Court, all
                adequate protection payments to secured creditors required by §1326(a)(1) may
                be made through the Chapter 13 trustee, unless otherwise ordered, in the
                amount provided in the plan for that creditor. Such payments, if made by the
                trustee, shall be subject to the trustee’s percentage fee as set by the designee of
                the United States Attorney General and shall be made in the ordinary course of
                the trustee’s business, from funds on hand as funds are available for distribution
                to creditors who have file claim.

    Creditor name, address,         Security           Amount of       Term (Months)           Monthly
   last four digits of account                          Claim                                 Installment
             number


             D. Secured Claims Not Determined under 11 U.S.C. §506

                 This subsection provides for treatment of allowed claims secured
                 by a purchase money security interest in a vehicle acquired for the
                 debtor’s personal use, incurred within 910 days before the date of
                 the petition, or incurred within one year before the date of the
                 petition, if the collateral for the claim is any other thing of value.
                 See 11 U.S.C. §1325(a)(9).

             After confirmation, the trustee will make installment payments to the holder of each
             listed allowed secured claim after subtracting the pre-confirmation adequate
             protection payments from the amount of the claim.
     Name of Creditor            Description of          Claim       Interest      Term          Monthly
                                   Property             Amount        Rate        (Months)      Installment


             E. Secured Claims Determined under 11 U.S.C. §506

                 Any secured claims not treated in plan sections 3(A), (B), (C), (D), (E) or (G)
                 shall be determined under 11 U.S.C. § 506, Federal Rule of Bankruptcy
                 Procedure 3007 and 3012 and Local Rule 3012-1. The trustee shall make
                 payments to the claim holder not less than the allowed amount of the secured
                 claim as of the effective date of the plan. Each holder of a secured claim shall
                 retain the lien securing the claim until the claim is paid in full. The holders of the
                 secured claims, the debtor’s proposed value and treatment of the claims are set
                 forth below:

     Name of Creditor            Description of        Value of     Interest      Term           Monthly
                                   Property             Claim        Rate        (Months)       Installment


                 Creditors contesting the proposed value of a secured claim must
                 file an objection by the time prescribed by applicable local rules.
                 The Court will take evidence to determine the value of the secured
                 claim at the hearing on confirmation, pursuant to Federal Rule of
                 Bankruptcy Procedure 3012.

                 [If applicable – The debtor has filed [or will file] a complaint to
                 initiate an adversary proceeding in order to cancel an allegedly
                 avoidable lien securing the claim of _______________.]



                                                   4
Case 14-10524        Doc 175      Filed 04/18/19         Entered 04/18/19 12:21:44           Page 5 of 6



              F. Other Direct Payments to Creditors Holding Secured Claims

                  After the date of the petition and throughout this chapter 13 case, the debtor shall
                  timely make all usual and regular payments required by the debt instruments
                  secured by non-voidable liens directly to each of the following lien creditors:
         Creditor             Security Interest*           Description of            Monthly Installment
                                                         Property/Collateral
      William Shockey             $17,500.00            11353 Fieldcrest Drive,     $300.00 – 9 through 14
   (Assigned Judgment       (bearing 4% interest,         Baton Rouge, LA           $400.96- 15 through 57
   of RetroHomes, Inc.)        all commencing                   70811
                             month 9 of this plan       (Debtor’s interest 1/6th)
                            to be paid monthly in
                               amounts stated
  Reason for Direct Payment: The above treatment represents a consensual resolution between
  the debtor and the secured creditor. Notwithstanding the fact that this claim shall be paid as a
  direct payment, the Court shall retain jurisdiction and relief from the Court shall be necessary in
  the event of default in payment. The parties shall establish either a direct payroll deduction or an
  automatic debit as mechanism for payment Payment shall be made to an intermediary,
  presumably Shockey’s counsel. The secured value is established as of date of confirmation and
  is solely for purposes of this confirmed plan. The secured claim value shall have no bearing on
  other or subsequent proceedings in the event of conversion, dismissal, or relief from the
  automatic stay.

      4. Unsecured Claims

                  A. Class A comprises creditors holding allowed unsecured claims, except those
                     allowed unsecured claims treated in plan section 4(B). the claims of those
                     creditors shall be paid pro rata over the period of the plan as follows:
      Aggregate Amount of Unsecured             Interest          Term (Months)        Monthly Installment
           Claims (as scheduled)*               Rate**
                  $31,062.34                      0%                    24                   $49.00
    (does not include Shockey Claim #10)                               25-48                 $90.00
                                                                        49                   $20.93
  *Informational purposes only; to be included in Class A the claims must be allowed.

  **[If applicable; e.g., in cases requiring 100% repayment due to liquidation value of the estate].

                  B. [If applicable] Class B comprises creditors holding allowed unsecured claims
                     for which a co-debtor is liable. To maintain the stay of actions against the co-
                     debtor pursuant to 11 U.S.C. § 1301, the trustee shall pay these creditors
                     one hundred percent (100%) of their allowed claims plus interest on the
                     following terms:
        Name of Creditor              Claim &             Interest         Term               Monthly
                                      Monthly             Rate**         (Months)***     Installment Under
                                    Installment*                                                Plan


  *The balance and installment under the applicable debt instrument.

  **As provided in the debt instrument.

  ***Remaining term provided in the debt instrument.

          5. Liquidation Value



                                                    5
Case 14-10524       Doc 175       Filed 04/18/19       Entered 04/18/19 12:21:44          Page 6 of 6



                  The liquidation value of the estate is $554.76 .

          6. Present Value of Payments to Class A Unsecured Creditors

                  The present value of the payments to be made to unsecured
                  creditors under the plan using a 0% annual discount rate is $2278.93 .

          7. Executory Contracts and Unexpired Leases

                  The debtor hereby [accepts or rejects] the following leases or executory
          contracts: _______________________________

                  The debtor shall make all post-petition payments on assumed executory
          contracts and unexpired leases directly to the creditor beginning with the first payment
          due after the petition date.

          8. Attorney's Fees for Debtor's Counsel
                 The debtor's attorney has been paid or promised $3000.00 in fees plus $281.00
                 to reimburse court costs by the debtor for professional services and expenses
                 incurred in this Chapter 13 case. Approval of attorney fees and expenses will be
                 subject to the debtor’s attorney filing the Attorney Disclosure Statement in the
                 case and will be sought in conjunction with confirmation of the plan. The debtor
                 will seek approval of counsel's fees and expenses in conjunction with
                 confirmation of this plan. Confirmation of the plan shall constitute approval of the
                 fees and expenses, unless the Court disallows or reduces them.

          9. Vesting of Property
             `Upon confirmation of this plan, all property of the debtor's estate shall vest in the
                debtor.

          10. Other Matters

                                     CERTIFICATION OF COUNSEL
          I hereby certify that I have explained the terms and conditions of, and obligations under,
  the foregoing plan to the debtor(s). I also certify that this plan does not differ from the plan
  prescribed by Local Rule 3015-1(b) and Standing Order 2010-1, except as noted in the
  "Other Matters" section of the plan, paragraph (10).

                        Baton Rouge, Louisiana, this 18th_ day of April, 2018.

  Plan Date: _04/18/18_                                     _s/James M. Herpin_____________
                                                            James M. Herpin, Bar No. 18257
                                                            200 Government Street, Ste. 200
                                                            Baton Rouge, LA 70802
                                                            Telephone: (225) 242-2227
                                                            _s/Teri Kiefer________________
                                                            Teri Kiefer




                                                   6
